      0:20-cv-01788-PJG           Date Filed 04/19/21   Entry Number 26   Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA

LAURA L. HUMPHRIES,                          ) Civil Action Number: 0:20-cv-01788-PJG
                                             )
                     Plaintiff,              )
                                             )
            v.                               )
                                             )
ANDREW M. SAUL,                              )
Commissioner of Social Security              )
Administration,                              )
                                             )
                     Defendant.              )

                                             ORDER

       AND NOW, this 19th day of April, 2021, upon consideration of Defendant’s Motion to

Remand and any response thereto, it is hereby ORDERED that Defendant’s Motion is GRANTED.

This case shall be remanded to the Commissioner pursuant to the fourth sentence of 42 U.S.C.

§ 405(g).



                                             __________________________________________
April 19, 2021                               Paige J. Gossett
Columbia, South Carolina                     UNITED STATES MAGISTRATE JUDGE
